  Case 3:13-cr-00226-RNC Document 384 Filed 11/19/18 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
       V.                                        )         CRIMINAL NO. 3:13CR226(RNC)
                                                 )
DANIEL E. CARPENTER                              )
                                                 )         NOVEMBER 19, 2018


                        MOTION TO SEAL
      GOVERNMENT'S SUPPLEMENTAL SENTENCING MEMORANDUM

       The Defendant, Daniel E. Carpenter, respectfully requests that the Court seal the

Government's Supplemental Sentencing Memorandum, dated November 16, 2018, (Document

#383) dealing with Mr. Carpenter's past and present mental and physical conditions, for the

reasons which follow:

       I.        Mr. Carpenter makes this request due to the fact that the supplemental sentencing

memorandum included reference to sensitive personal medical and psychological information of

the Defendant.

       2.        It is respectfully submitted that it would best serve the ends of justice to protect

the privacy and safety of the defendant to seal the aforementioned memorandum.

       3.        It is respectfully submitted that said medical and psychological information

should be sealed as to the general public in that the entire document discusses Mr. Carpenter's

very personal mental health history in detail and current mental health status.




                            BROWN PAINDIRIS & SCOTT, LLP   ATTORNEYS AT LAW

            100 PEARL STREET   HARTFORD, CONNECTICUT 06103    (860) 522-3343   JURIS NO. 20767
  Case 3:13-cr-00226-RNC Document 384 Filed 11/19/18 Page 2 of 3




          4.       As it was the Court that ordered the psychiatric reports, subject matter of the

Government's brief, Mr. Carpenter should not suffer the unnecessary public disclosure of

information that is better suited to be in a confidential presentence report.

          5,       The defendant fears that others in the future, who are unconnected with the court

and government, could misuse this psychiatric information for their own self-serving reasons.

          6.       The Government (A.U.S.A. Neeraj N. Patel) position is that" ... while the

Government does not believe that its memorandum should be sealed ...." the

Government has indicated that it will not file a formal response and " ... will defer to the

court."

          Wherefore, Mr. Carpenter moves this Court to Order the immediate sealing of the

document as to the public.

                                                      Respectfully submitted,

                                                      MOVANT, DANIELE. CARPENTER
                                                      By his Attorney




                                                      Richard Brown (ct00009)
                                                      BROWN PAINDIR!S & SCOTT, LLP
                                                      100 Pearl Street, 2nd Floor
                                                      Hartford CT 06103
                                                      Tel 860-�22-3343
                                                      Fax 860-522-2490
                                                      rbrown@bpslawyers.com


                                                      2

                             BROWN PAINDIRIS & SCOTT, LLP   ATTORNEYS AT LAW

               100 PEARL STREET   HARTFORD, CONNECTICUT 06103   (860) 522�3343   JURIS NO. 20767
 Case 3:13-cr-00226-RNC Document 384 Filed 11/19/18 Page 3 of 3




                                       CERTIFICATION

       This is to certify that a copy of the foregoing was scanned and emailed this 19th

day of November, 2018 to the following:

A.U.S.A. David Novick
Office of the U.S. Attorney
157 Church Street, 25 th Floor
New Haven, CT 06510

A.U.S.A. Neeraj N. Patel
Office of the U.S. Attorney
157 Church Street, 25th Floor
New Haven, CT 06510




                                              Richard R. Brown
                                                                                     -




                                                 3

                        BROWN PAINDJRIS & SCOTT, LLP   ATTORNEYS AT LAW

          100 PEARL STREET   HARTFORD, CONNECTICUT 06103   (860) 522-3343   JURIS NO. 20767
